DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Receipt is acknowledged of Applicant’s Arguments and Request for Continued Examination filed on 09/21/2021.
Claims 1, 2 and 11-13 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2021 has been entered.

Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Declaration
The declaration filed on 09/21/2021 under 37 CFR 1.131(a) has been considered but is ineffective to overcome the present office action discussed herein. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in the recitation of "between about” because of the following reason: The term “about” encompasses values above and below the upper and lower limits of a range whereas “between” does not encompass values which are outside of the upper and lower limits of the recited range. Therefore, as written the actual upper and lower limits of the range are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lauenstein et al. (US 7,427,391) in view of Williams III (US 2005/0074405) and W. Ajaj et al. (Proc. Intl. Sco. Mag. Reson. Med. 11, 2004).
Lauenstein discloses formulations and methods for delineating an anatomic segment on a diagnostic image, for example, suitable for use with diagnostic imaging procedures including magnetic resonance imaging (MR), computer assisted tomography (CT), and CT-PET, as well as other medical and therapeutic uses. Specifically, the formulations comprise a stabilizing agent, alone or in combination with an osmotic agent.  (abstract).  Methods of imaging an anatomic segment comprising the step of administering to the patient therapeutically or diagnostically effective amount of the formulation, and then imaging the anatomic segment using a diagnostic imaging technique or performing a medical procedure on the anatomic segment. In one 

Williams III discloses a contrast media formulations having a low concentration of contrast agent and/or low Hounsfield value for use in medical or diagnostic procedures, or for therapeutic use (abstract). Contrast media formulation comprise one or more contrast agents, including but not limited to, barium-based compounds, such as barium sulfate, organically-bound iodine-based compounds of both the non-ionic and ionic type or any combination of the above mentioned compounds (0021). The contrast media formulations includes stabilizing agent (natural seed gums that modifies viscosities)and am osmatic agent such as mannitol, mannose, galactose, sorbitol, xylitol, lactose and the like. In one embodiment, the formulation comprises about 1% to about 4% by weight of an osmotic agent, preferably a polysaccharide, or even more preferably about 2% of sorbitol in an aqueous solution. (0039, 0043 and 0045). Additional disclosure includes that the contrast media of the present invention provide improved marking and organ differentiation during a medical activity. For example, in one embodiment, the image definition allows for the computer to define the differences between bowel wall, soft tissue, and bowel lumen distended with the contrast media of the present invention. In addition, the marking capabilities of the present contrast media allow for imaging of the vascular system at the same time.  

NOTE: It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Williams III. by determining the optimum concentration and/or weight of sorbitol that will result in a contrast media composition that will generate a diagnostic image to identify the location of a distended bowel prior to one 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate specific amounts of sorbitol into Lauenstein’s formulations as taught by Williams III. The person of ordinary skill in the art would have been motivated to make those modifications because Williams III teaches that  that the contrast media disclosed provided improved marking and organ differentiation during a .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 2 and 11 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 12/478,794. Claims 1, 2 and 11 also stand rejected on the ground of nonstatutory obviousness-type double patenting over claims 5 of U.S. Patent No. 9,585,836 in view of Catani, and claims 1 and 3 of U.S. Patent No. 9,585,973 are maintained for reasons of record in the previous office action filed on 04/21/2021. 
The applicant states that terminal disclaimer will be submitted at an appropriate time, if necessary. The applicant’s comments are acknowledged, however the rejection will be maintained until terminal disclaimers are filed or claims are amended to obviate the rejection.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.